Citation Nr: 0917457	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-19 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for left flank 
pain.

2.  Entitlement to service connection for left arm numbness.

3.  Entitlement to service connection for left leg weakness.

4.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in July 2008, the Veteran requested a Travel Board 
hearing.  However, to date the Veteran has not been afforded 
such a hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) (a claimant has right to 
a hearing before the issuance of a Board decision); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704).  

Therefore, this case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a member of the Board at 
the Pittsburgh VARO as soon as such a 
hearing is practically possible.

By this action, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The Veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

